Plaintiff, in his action for divorce, filed a verified complaint showing both parties to be residents of North Dakota "in good-faith . . . for more than twelve months next preceding the commencement of this action;" that the defendant had been guilty of wilful desertion and extreme cruelty, and had "attempted to secure a divorce from this plaintiff in the state of Nevada although she well knew she was not a resident of said state . . .;" that he was ill and bedridden, "wholly without money or funds or property of any kind . . .;" has been long physically confined to the hospital, and defendant, though having ability so to do, "has failed, neglected and refused to provide for medicine, medical care, or hospitalization, or any care for this plaintiff, leaving him wholly destitute and subject to the assistance of strangers and of charity." The complaint alleges that "defendant is possessed of a great deal of valuable property, and at the present time owns approximately twelve houses in the city of Bismarck from which she derives rent; a two-story store building with three apartments on the second floor in said city from which she realizes in the neighborhood of five or six hundred dollars per month in income; and she owns approximately four quarter sections of land near Menoken in *Page 668 
said state of North Dakota, and considerable other city property in the said city of Bismarck; and a one-half interest in land now being used as an airport in the vicinity of Bismarck, and other property, and her assets are of the value of approximately $75,000, from which she receives a substantial income; that the plaintiff for a number of years last past, and as long as he was physically able to do so, assisted and aided the defendant in the management of said properties and in the collection of the rents thereof, and in preserving the same."
The plaintiff prays for a divorce, suit money, attorneys' fees, and temporary and permanent support, and "that he have such other and further additional relief as the court may deem just and equitable."
The plaintiff applied for an order, directed to the defendant, requiring her to show cause why temporary support and suit money should not be provided by her. The summons, complaint, and this order to show cause were served upon the defendant in the state of Nevada on February 16, 1939. On March 20 the defendant served upon the plaintiff a notice of special appearance in the matter of the order to show cause, together with a motion to dismiss the order to show cause on grounds similar to those hereinafter quoted. The record is silent as to the disposition of this order to show cause. The defendant interposed no answer, but when the case came on for hearing she appeared and served another "Special Appearance and Motion" which, omitting the title and caption, etc., is as follows: "Comes now the defendant, Cora Strauss McLean, and appearing especially for the purpose of this motion,and for no other purpose, moves the court to dismiss this actionin so far as any question of alimony, either temporary orpermanent, is concerned, upon the ground and for the reason that the court has no jurisdiction to award the plaintiff alimony herein in that an award of alimony to the plaintiff and against the defendant would constitute a personal judgment in favor of the plaintiff and against the defendant based solely upon constructive or substituted service upon the defendant outside of the state of North Dakota and in the state of Nevada which gives this court no jurisdiction to render a personal judgment herein."
The special appearances and motions make no attempt to prevent the granting of a divorce, do not ask that the service of the summons be quashed, and do not question the validity of the substituted service. *Page 669 
Despite these special appearances and motions, the court proceeded to the trial of the case and made findings of fact, conclusions of law, and order for judgment. In conformity with the order, judgment was entered granting a decree of divorce and ordering the defendant to assume and pay personal bills of the plaintiff, the costs of the action, and attorney's fee, all in the sum of $3,435.20; further ordered the payment of $100 per month to the plaintiff "for and during the balance of his life . . . for support, maintenance, hospitalization, and doctor bills . . .;" required the defendant to give "reasonable security for the payments" to be made; and further ordered that in case defendant failed to furnish such security the property of the defendant, which is itemized and described by the usual descriptions, "be divided and distributed, and that the plaintiff have an undivided one-fourth interest in said property, and the whole thereof . . .;" that the defendant be required to deliver to the plaintiff "such conveyances and assignments as may be necessary to consummate the foregoing division and distribution of said property . . .;" further, that in case the defendant failed to make the payments and execute the conveyances as required, "the same may be enforced by an order of this court, upon the application of the plaintiff, with or without notice to the defendant, for the appointment of a receiver of all of the properties of said defendant found within the jurisdiction of this court . . .;" and, further, that the amount of the payments ordered by the court to be made by the defendant to the plaintiff "shall constitute a lien upon all of the hereinbefore described property of the defendant, and upon all of the property of the defendant found within the jurisdiction of this court, including rentals therefrom, . . ." all in accordance with the findings of fact and conclusions made.
From the order and decree of the district court the defendant appealed to this court "in so far as said decree granted alimony to the said plaintiff in the sum of $3,435.20 and the further sum of $100 per month thereafter so long as the plaintiff shall live, and further providing that a receiver might be appointed for all of defendant's property in the event she failed to give reasonable security for such payments, and that the defendant's real property should be distributed and that the plaintiff should be given an undivided one fourth interest in the net income from said property, and hereby demands a re-trial *Page 670 
of said cause upon the merits in so far as the alimony award is concerned under the specifications of error served herewith."
There are three specifications of error alleging: "The court erred in overruling and denying defendant's special appearance . . ." erred in awarding payment of the bills and alimony, etc., because such decree was based solely upon personal service upon defendant in the state of Nevada and outside the state of North Dakota; and "The court erred in holding that the wife's property was liable for her husband's debts contracted while the wife was living separate and apart from him and all the debts contracted by the plaintiff were so contracted after the plaintiff and defendant had separated from each other and were living separate and apart from each other."
By the record both parties are residents of Burleigh county and all of the property described is within the territorial jurisdiction of the district court. It must be conceded that the district court has jurisdiction to hear such applications for divorce, and it is not claimed there was any impediment to jurisdiction of the court over the status of the parties herein to grant a decree of divorce. The complaint of the defendant is leveled against the court making an award of alimony, urging that such would constitute a personal judgment against the defendant.
It is not denied that in a proper action the court has jurisdiction to require the defendant to pay temporary alimony and suit money. Section 4403 of the Compiled Laws provides: "In all actions brought to enforce the obligations established by law for the support or maintenance of either party to a marriage in an action of divorce, the court shall have authority, in its discretion, to require the defendant therein to pay such sum or sums of money as it may deem necessary for the temporary support and maintenance of the plaintiff and to prosecute the action." Neither is it questioned but what the district court in granting a divorce has the power to make distribution of the property of either party. Section 4405 provides: "When divorce is granted, the court shall make such equitable distribution of the property of the parties thereto as may seem just and proper and may compel either of such parties to provide for the maintenance of the children of the marriage, and make such suitable allowances to the other party for support during life or for a shorter period as to the court may *Page 671 
seem just, having regard to the circumstances of the parties respectively; and the court may from time to time modify its orders in these respects." This duty of the wife to support her husband gives the latter "an inchoate interest, to the extent of necessary support, in the property, real and personal, of the . . ." wife. Hagert v. Hagert, 22 N.D. 290, 133 N.W. 1035, 38 L.R.A.(N.S.) 966, Ann. Cas. 1914B, 925.
The position of the defendant appears to be this — in the case at bar the court has jurisdiction to grant a divorce, even though jurisdiction was obtained by substituted service; but the court has no jurisdiction in such divorce proceeding to make any disposition of the defendant's property found within the territorial jurisdiction of the court because of the lack of personal service; that while the defendant is not in any way seeking to hamper the court in the exercise of whatever jurisdiction it may have to grant a divorce, yet the substituted service, though sufficient to give the court jurisdiction to grant a divorce, is not sufficient in the furtherance of that divorce proceeding to enable the court to exercise the jurisdiction which the statute gives in carrying out the powers of the court with reference to divorces in general.
Section 7428 of the Compiled Laws authorizes substituted service of the summons, as made in this case, when the plaintiff files "a verified complaint therein with the clerk of the district court of the county in which the action is commenced, setting forth a cause of action in favor of the plaintiff and against the defendant . . ." and filing an affidavit showing the place of defendant's residence and that she was not at that time within the state so that service could be made upon her. In such case if the complaint shows:
"1. That the defendant has property within this state . . .; or,
"2. .   .   .   .   .   .   .   .   .   .   .
"3. .   .   .   .   .   .   .   .   .   .   .
"4. That the action is for divorce or for a decree annulling a marriage; . . ." substituted service may be made upon the defendant in order to give the court jurisdiction to determine the rights. The district court, therefore, has jurisdiction of the case where a resident of this state brings an action for divorce and the complaint so shows, as well as the complaint showing that the defendant has property within the state. In the complaint involved the plaintiff set forth both *Page 672 
grounds. The fact that § 7428 permits the complaint to show one of five different alternatives does not prevent the plaintiff from setting forth two or more of them in the same complaint. Hence, we have a case where the defendant, a resident of this state, goes to the State of Nevada for the purpose of obtaining a divorce, deserting her husband and, under the complaint, being also guilty of extreme cruelty. She commences an action for divorce in Nevada and this action is dismissed by the court of that state. She is owner of $75,000 worth of property within the territorial jurisdiction of the district court in which this action is brought. Personal service cannot be obtained upon her in this state and substituted service is secured as provided by statute. The district court hears the divorce proceedings, determines the issues presented, makes an order for judgment, and judgment is entered in accordance therewith.
The complaint was served upon the defendant, no answer was interposed, and the defendant made a special appearance claiming there was no personal service upon her. Such appearance does not seek to quash the proceedings. It offers no objection to the granting of a divorce, and the accompanying motion is in effect a notice to the court not to enter any judgment which would in any way affect the property.
A special appearance is not determined by the title assigned to it. It is determined by what the party does. Baird v. Holie,61 N.D. 280, 291, 237 N.W. 786, 791; Slinkard v. Hunter,209 Ind. 475, 199 N.E. 560, 563; Henderson v. Henderson, 247 N.Y. 428,160 N.E. 775, 777; F.S. Fuller  Co. v. Morrison, 106 Vt. 17, 169 A. 7. Such designation may be of value in showing the intent of the party if the party terms his appearance a "special appearance;" but at the same time if it invokes the jurisdiction of the court, it becomes a general appearance irrespective of its designation. A "special appearance" is one which is made for the sole purpose of objecting to the jurisdiction of the court over the person of the defendant because of some lack in the process or service thereof. Gilbert v. Hall, 115 Ind. 549, 18 N.E. 28; 6 C.J.S. 6. "If the appearing party asks relief or discloses a purpose which goes beyond questioning the jurisdiction of the court, the appearance is general no matter what it is called or designated." 6 C.J.S. 7 and cases cited. Indeed, there is authority *Page 673 
for the holding that if a party makes a special appearance and moves to dismiss the complaint on the ground that the court was without jurisdiction of the subject matter, such as control of the property and in jurisdictions where such objection may be taken by demurrer or answer, such appearance, amounting "substantially or in legal effect, to a demurrer to the complaint on that ground," necessarily calls for relief which may be demanded only by a party to the record. Roberts v. Superior Ct.30 Cal.App. 714, 159 P. 465, 467. In Taylor v. Superior Ct.93 Cal.App. 445, 269 P. 727, 728, the defendant made what she called a "Special Appearance" and moved to dismiss the order to show cause on the ground "`that the court had no jurisdiction to issue the writ directed to the respondents or over the parties named therein.'" The court held that this was in effect a claim that the court had no jurisdiction over the subject matter, saying: "It . . . appears . . . that they not only claim that this court has no jurisdiction over the parties, but also has no jurisdiction over the subject-matter, i.e., `no jurisdiction to issue the writ.' Under these circumstances we are constrained by a long line of authorities to hold that they have made a general appearance and have submitted to the jurisdiction of the court." It reaffirmed the holding in Roberts v. Superior Ct. 30 Cal.App. 714,159 P. 465, supra, and is itself cited and approved in Tolle v. Doak, 12 Cal.App.2d 195, 199, 55 P.2d 542, 544. See also Mahr v. Union P.R. Co. (C.C.) 140 F. 921.
The general rule is that the defendant on a special appearance must confine himself to the objection to service over him. Indeed, there is authority for the holding that where a motion to dismiss the action is coupled with the appearance to quash the service, such motion is in fact a general appearance. In Bucklin v. Strickler, 32 Neb. 602, 49 N.W. 371, the defendant appeared and moved to quash the service of the summons and to dismiss the action. The court said: "The motion is too broad. It is to dismiss the action. The most that could be done in any case where the only objection is that the service is defective is to quash the summons. In such case the appearance must be limited to that purpose, otherwise it is general." See also Gilna v. Barker,78 Mont. 357, 254 P. 174, 175. *Page 674 
As said in Olcese v. Justice's Ct. 156 Cal. 82, 103 P. 317, 318, "Pleas based upon lack of jurisdiction of the person are in their nature pleas in abatement, and find no especial favor in the law. They amount to no more than the declaration of the defendant that he has had actual notice, is actually in court in a proper action, but, for informality in the service of process, is not legally before the court. It is purely a dilatory plea; and, when a defendant seeks to avail himself of it, he must, for very obvious reasons, stand upon his naked legal right, and seek nothing further from the court than the enforcement of that right. He will not be heard to ask of the court anything further than an adjudication upon his plea, and if he does ask anything further, then, by logic of the fact, he must necessarily have waived the irregularity of his summons before the court."
Not only did the defendant appear and move to dismiss the order, and appear in district court and move to dismiss the action in part; but on the appeal to this court she asked for a trial anew on the merits, not only of the issue as to whether the court had jurisdiction to make the alimony award in this case, but she asked for a trial anew with reference to the holding of the court in effect that this award could include the husband's debts contracted while the parties were living separately. Where a party takes an appeal and asks for a trial on the merits of part of the transaction, it is held that he submits to the jurisdiction. In Lowe v. Stringham, 14 Wis. 222, the defendant had appeared specially and moved for a dismissal, which motion was deemed proper in the case; but the court held he waived it by his subsequent action. The defendant took an appeal in such a way that he asked for a trial on the merits. The court said (p. 225): "The object of an appeal in such cases is to try the case anew in the appellate court on its merits, and not to review errors of the justice. The taking of such an appeal is equivalent to an appearance, and gives the appellate court jurisdiction over the person, whether the service of the process before the justice was sufficient for that purpose or not."
Even if the court had no personal jurisdiction over the defendant, a determination of that issue under a special appearance would not necessarily result in the dismissal of the action or any portion thereof. It might require the plaintiff to perfect service; but it does not *Page 675 
dismiss the action. This is especially so in the case at bar for the defendant does not ask for a dismissal as a natural consequence of her special appearance. She attempts to bisect the jurisdiction of the court and says, in effect, we have no objection to your granting a divorce even though you have but substituted service; but in exercising this part of your jurisdiction do not attempt to deal with the question of alimony, either temporary or permanent, for any such determination must necessarily result in a personal judgment against the defendant and you have no jurisdiction to enter such a personal judgment.
Furthermore, such special appearance is affected by the action of the defendant in the notice of appeal to this court. In this notice of appeal the defendant "demands a retrial of said cause upon the merits in so far as the alimony award is concerned under the specifications of error served herewith."
We have already set forth in full specification of error No. 3. Such specification requires us to determine the liability of the defendant "for her husband's debts contracted while the wife was living separate and apart from him. . . ." The district court in arriving at the sum of $3,435.20 included therein certain accounts such as the debts of the plaintiff contracted in "preparing for and in the defense of the divorce action commenced against him by his wife;" a bill for travel expenses of an agent of the plaintiff in the same matter; another bill for attorney's services in the same action, including expense money and costs of depositions, letters, telegrams, telephone calls, etc.; a bill of an agent of the plaintiff who transacted some business for the plaintiff while the plaintiff was in the hospital; the account of another lawyer for professional service; etc.
When we review all of the actions of the defendant in the case, we are constrained to hold that whatever may have been the original purpose in making the appearance and taking the appeal, the defendant has conferred the very jurisdiction which she denies.
We deem it advisable also to determine another and broader issue. The plaintiff urges that whether there was any special appearance of the defendant, the court had jurisdiction to enter a judgment decreeing the rights of the plaintiff in the property of the defendant within the jurisdiction of the district court and to order that the property *Page 676 
of the defendant be sequestered, a receiver appointed, etc. Both parties are residents of this state; the defendant leaves with the evident intention of preventing the plaintiff from asserting rights; the district court has jurisdiction over the status of the parties; and under the statutes already quoted, §§ 4403 and 4405 of the Compiled Laws, it is the duty of the court to determine the interests of the parties in the property. In Forrester v. Forrester, 155 Ga. 722, 118 S.E. 373, 29 A.L.R. 1363, the rule is laid down that "the property of a nonresident husband which may be found in this state may be seized and appropriated to the support of his wife, by proper proceedings quasi in rem in a court of equity which has jurisdiction of the subject-matter of the suit and possession of a res which may be subjected." Under our statute the marital obligations of husband and wife are mutual and, as shown in Hagert v. Hagert, 22 N.D. 290, 133 N.W. 1035, 38 L.R.A.(N.S.) 966, Ann. Cas. 1914B, 925, supra, the husband, against the wife and her property, may enforce rights similar to what the wife may enforce against the husband and his property.
In an action for divorce, where personal service on the defendant is made outside the state, the court has jurisdiction over the property of the defendant when the property is situated within the jurisdiction of the court. Allen v. Allen,126 Ark. 164, 189 S.W. 841; Murray v. Murray, 115 Cal. 266, 47 P. 37, 37 L.R.A. 626, 56 Am. St. Rep. 97; Hanscom v. Hanscom, 6 Colo. App. 97, 39 P. 885; Shipley v. Shipley, 187 Iowa, 1295, 175 N.W. 51; Thurston v. Thurston, 58 Minn. 279, 59 N.W. 1017.
No objection is made to the description of the property as set forth in the complaint. The special appearance makes no reference to any indefiniteness in description but is based solely on the ground that the court has no authority or power under any circumstances to make any determination of property interests. It is a general rule that a purely personal money judgment for alimony cannot be rendered in a case where jurisdiction is obtained by substituted service; but in the case at bar the judgment is not void because there is provision requiring defendant to pay debts in a lump sum out of her property within the jurisdiction of the court. The judgment gives to the defendant the option of paying this amount or of having this property *Page 677 
subjected to the interests of the husband, having a receiver appointed therefor and provision made for his support therefrom. The court had the power to determine rights and interests of the plaintiff in the property.
In Blackinton v. Blackinton, 141 Mass. 432, 5 N.E. 830, 55 Am. Rep. 484, a wife, resident in Massachusetts, brought a proceeding against her husband, also a resident of that state, praying for a decree of separate maintenance. Personal service was had upon the husband in New York and he filed a plea in abatement showing service outside the state, alleging he was a citizen of New York and that the court had no jurisdiction. The lower court entered a decree for the wife, and on appeal Judge Holmes, speaking for the court, shows first that the court in a proceeding for divorce "would possess and exercise jurisdiction notwithstanding the husband's change of domicile. . . . The present proceeding contemplates a continuance of the marriage status instead of its dissolution. But the ground on which it proceeds is a breach of the duties incident to that status, . . . a separation of home and interests without the petitioner's fault. . . . We know of no principle which would warrant our confining its operation to cases where the deserting husband retains his domicile within the state." Continuing, he shows that even though it may be "intimated that to decree a divorce against a defendant domiciled elsewhere, and not appearing, does not carry with it authority to decree alimony . . . but the statute under which the petitioner proceeds recognizes no such distinction. It does not contemplate a jurisdiction for one of its purposes, and a want of jurisdiction for another, and we see no reason why it should be limited beyond its words. The whole proceeding is for the regulation of a status. The incidents of that status are various; some concerning the person, some concerning the support of the petitioner or her child. The order to pay money is not founded on an isolated obligation, as in a case of contract or tort, but upon a duty which is one of those incidents. The status, considered as a whole, is subject to regulation here, although it involves relations with another not here, because such regulation is necessary rightly to order the daily life, and to secure the comfort and support of the party rightfully living within the jurisdiction. It is quite true that these considerations may not suffice to give the decree extraterritorial *Page 678 
force, and that the general courts do not willingly pass decrees unless they think that other courts at least ought to respect them. But that is not the final test. We think that the statute was intended to authorize such decrees as that appealed from, and tacitly to adopt the rule as to service expressly laid down for divorce."
This rule is followed in the later case of Turner v. Turner,234 Mass. 37, 124 N.E. 721. See also Shipley v. Shipley, 187 Iowa, 1295, 175 N.W. 51, 56; Chapman v. Chapman, 194 Mo. App. 483, 499, 185 S.W. 221, 227; Reed v. Reed, 121 Ohio St. 188,167 N.E. 684, 687, 64 A.L.R. 1384; Wilder v. Wilder, 93 Vt. 105, 108, 106 A. 562, 563. Indeed this may be said to be the general rule.
In a case from Oregon, where substituted service was obtained, the United States Supreme Court, in Pennoyer v. Neff,95 U.S. 714, 723, 24 L. ed. 565, 569, states: "So the state, through its tribunals, may subject property situated within its limits owned by nonresidents to the payment of the demand of its own citizens against them; and the exercise of this jurisdiction in no respect infringes upon the sovereignty of the state where the owners are domiciled. Every state owes protection to its own citizens; and, when nonresidents deal with them, it is a legitimate and just exercise of authority to hold and appropriate any property owned by such nonresidents to satisfy the claims of its citizens. It is in virtue of the state's jurisdiction over the property of the nonresident situated within its limits that its tribunals can inquire into that nonresident's obligations to its own citizens, and the inquiry can then be carried only to the extent necessary to control the disposition of the property. If the nonresident have no property in the state, there is nothing upon which the tribunals can adjudicate."
There is authority to the contrary. In Bray v. Landergren,161 Va. 699, 172 S.E. 252, the matter is discussed at length, but the distinction seems to be based upon the fact that the property within the state had not been seized by attachment or similar process.
The state has the right to legislate regarding the title and ownership of real and personal property within the state and the interests of various parties therein. This right cannot be avoided simply because the owner thereof absents himself from the state or is a nonresident in *Page 679 
fact. The legislature makes provision for the exercise of such jurisdiction over the property.
The actual seizure of the property by attachment at the beginning of this action for divorce is not essential to jurisdiction to enforce a decree for alimony out of the property rendered on constructive service. Twing v. O'Meara, 59 Iowa, 326, 13 N.W. 321, 322; Wesner v. O'Brien, 56 Kan. 724, 44 P. 1090, 32 L.R.A. 289, 54 Am. St. Rep. 604; Allen v. Allen, 126 Ark. 164, 189 S.W. 841, supra; Benner v. Benner, 63 Ohio St. 220, 58 N.E. 569; Thurston v. Thurston, 58 Minn. 279, 59 N.W. 1017, supra. In Closson v. Closson, 30 Wyo. 1, 215 P. 485, 29 A.L.R. 1371, it is held: "Failure of the published notice in a divorce proceeding to state that a disposition of the property would be asked for does not render void a decree making such disposition, although the statute requires the notice to contain a statement of the object and prayer of the petition, where the statutes governing divorce authorize the courts to settle all questions concerning the property and children of the parties."
Besides passing upon the question of whether the notice of appeal herein and the relief demanded therein, to wit, a trial anew of the determination of the district court on the merits with reference to his exercise of jurisdiction over the property — conferred jurisdiction of the person, and, determining this case on its broader issues, we find that the district court had jurisdiction of the property of the defendant and the power and authority to make provision for the support of the plaintiff out of said property. As said in Wesner v. O'Brien, supra (56 Kan. 725, 44 P. 1091, 32 L.R.A. 291, 54 Am. St. Rep 605): "The determination of the question depends, to a great extent, upon the statutes of the state; and that the state has full power, through its legislature and courts, to regulate and control the status of its citizens, and to dispose of or control real property, to whomsoever it may belong, within its limits, will hardly be denied. It is provided that service may be made by publication `in actions to obtain a divorce, where the defendant resides out of the state,' and `in actions brought against a nonresident of the state . . . having in this state property . . . sought to be taken by any of the provisional remedies or to be appropriated in any way.' It is also authorized where the action relates to real or personal property in this state in which a nonresident *Page 680 
defendant has or claims an interest, or where the relief demanded consists wholly or partly in excluding him from any interest therein. Code Civ. Proc. § 72. These provisions, if valid, afford authority to dissolve the marriage relation upon constructive notice, and also to appropriate the real property of the nonresident defendant."
As the defendant has asked the court to determine whether the district court erred in holding that certain debts of the plaintiff could be made payable out of her estate, the specifications of error challenge the accuracy of the holding. The defendant did not cross-examine any of the witnesses, took no part in the trial, and does not challenge the truth of the statements that certain moneys paid out to attorneys prior to the commencement of this action were in fact paid. The record shows that prior to the commencement of this action the defendant had commenced in the state of Nevada an action seeking a divorce from the plaintiff. The transcript in this case shows that the plaintiff sent to a firm of attorneys the amount of $342.75 for his expenses in legal matters and an additional amount of $55, and also additional sums to a lawyer in Montana who was to appear for him in this Nevada case. The total amounts thus advanced exceeded $420. In addition, there was the expense of travel for the attorneys of $47 and for the plaintiffs' agent in the sum of $44. Also, the plaintiff showed that while he was bedridden he employed an agent to look after his business of collecting rents, etc., and that the expense thereof was $180.
The ordinary debts of the plaintiff are not payable out of the property of the defendant. Her property is not subject to his debts, and her earnings and accumulations made while living separate from him are her separate property. See Supp. § 4414. We believe the court was in error in including these amounts and therefore find for the defendant on this proposition.
The trial court was justified in making an allowance for the defendant for his hospitalization, his doctor bills, and for his future maintenance. He was bedridden at the time this action was commenced and he would have been entitled to temporary support. The defendant does not challenge the amounts that were allowed in such case, and there being no showing that they are erroneous, we assume that the amounts allowed for this purpose were correct. See Gilna *Page 681 
v. Barker, 78 Mont. 357, 254 P. 174, supra. These portions of the findings and judgment are adopted as ours, as part of the judgment ordered herein. The lower court still has jurisdiction of the proceedings, and if the amount be excessive or if the condition of the plaintiff changes, the court is in position to modify his decree accordingly. See Rindlaub v. Rindlaub, 28 N.D. 168, 147 N.W. 725, where it is assumed such right exists.
Owing to the fact that the defendant has submitted to the jurisdiction of the court, this judgment rendered against her is a valid personal judgment.
Not only does the judgment appealed from require a payment in lump sum, but it also requires defendant to make certain payments for the support of the plaintiff, to give reasonable security for the payment of said accounts, and in case of her failure so to do, it subjects her property to the payment of these claims and gives the defendant an undivided one-fourth interest therein. So far as is shown by the record here, this is reasonable and adopted by us. The authority of the trial court is broad enough to investigate the situation of the plaintiff as it existed at the time of trial and his needs which arose before and which will arise thereafter.
The amount allowed by the court, to wit: $3,435.20, is to be reduced to $2,766, and the judgment rendered as so modified is affirmed. But, owing to the fact defendant did not take part in the trial in the lower court, this affirmance will not preclude defendant from petitioning the lower court for leave to show amounts allowed and conditions imposed were inequitable; and she is hereby granted the right to be heard in the lower court on the question of alimony and property settlement, if the application be made within thirty days from the filing of the remittitur, the judgment in the meantime to remain in full force and effect.